DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on September 16, 2020.
Claims 1, 3–7, 9, 11, 12, 14–17, and 20–23 have been amended and are hereby entered.
Claim 8, 18, and 19 has been canceled.
Claims 1–7, 9–17, and 20–23 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020 has been entered.
Response to Amendment
The amendment filed September 16, 2020 has been entered.  Claims 1–7, 9–17, and 20–23 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed June 22, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the memory” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation “the memory” has been interpreted as the storage unit recited in claim 1.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–7, 9–17, and 20–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7, 9–11 and 20–23 are directed to a machine (“An apparatus” and “A tangible, non-transitory computer-readable medium”), and claims 12–17 are directed to a process (“A computer-implemented method”).  Thus, claims 1–7, 9–17, and 20–23 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
For claim 1, the specific limitations that recite an abstract idea are:
obtain information associated with a first counterparty to an expected exchange of data, the expected data exchange being characterized by at least one parameter value and involving a second counterparty; 
based the obtained information, determine a value of a metric characterizing a probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval; 
establish a consistency between a triggering criterion associated with the data exchange and (i) the metric value, (ii) a change in the metric value during a prior temporal interval, and (iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval; 
in response to the established consistency, load . . . notification parameters associated with the triggering criterion; and
generate notification data in accordance with the notification parameters and transmit . . . a first signal that includes the notification data . . . the notification data comprising the metric value and at least a portion of the notification parameters, and the first signal comprising additional information . . . to present a representation of the metric value, the . . . representation having a visual characteristic that reflects the metric value and is consistent with the portion of the notification parameters.
methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because, but for the generic machinery in the claims, the process is an interaction and analysis of information that could be performed between humans alone.  The claims also recite obtaining and comparing party data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“apparatus”, “communications unit”, “storage unit”, “processor”, “device”, “application program”, “digital interface”, “graphical representation”, “machine learning”, “artificial intelligence”, “memory”, “computer-implemented”, and “tangible, non-transitory computer-readable medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, compare, and transmit party information.  This is evidenced by specification paragraphs 22, 163, 166, and 167, which disclose a plurality of generic computer technology that can be utilized to implement Applicant’s invention.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Again, specification paragraphs 22, 163, 166, and 167 evidence the generic computer technology that can be utilized to implement Applicant’s invention.  
Independent claims 12 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the features of claim 1 are implemented by a method in claim 12 and by computer program instructions in claim 20.  Thus, because the same analysis should be used for all categories of claims, claims 12 and 20 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–11, 13–17, and 21–23 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2–4 and 13–15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the metric value recited in claims 1 and 12 by further specifying how it is determined—“based on the component metric values”, “based on the first, second, and third component metric values”, and “based on . . . a trained statistical . . . machine learning . . . [or] artificial intelligence process”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Claims 4 and 15 do introduce more specific technology, machine learning and artificial intelligence processes, but again, these are merely being used as 
For claims 5 and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the exposure value recited in claims 1 and 12 by further specifying how it is determined—“based on at least a portion of the interaction data”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 7, 16, and 17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite obtaining additional triggering data, establishing a consistency between the data, and generating additional notification data as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, analysis, and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering, analysis, and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 9, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites modifying a value based on obtained information and then displaying this information as a notification.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering and then data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering and then data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 10, 11, 21, and 22, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the presentation recited in claims 1 and 12 by further specifying how the information is presented—“to a second device”, “includes a color associated with the metric value”, “a glyph”, “reflects the probability that the first counterparty performs”, and “based on the interface data [associating the graphical representation and the visual characteristic with the metric value]”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 23, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites storing a modified parameter value.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 9–17, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., U.S. Patent App. No. 2018/0040064 (“Grigg”) in view of Katzin et al., U.S. Patent App. No. 2012/0303425 (“Katzin”).
For claim 1, Grigg teaches:
An apparatus, comprising: a communications unit (¶ 116: receiver component); 
a storage unit storing instructions (¶ 57: storage medium storing instructions); and 
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (¶ 57: instructions executed by machine): 
obtain information associated with a first counterparty to an expected exchange of data (¶ 94: payment information of entity received; ¶ 116: transaction data received), the expected data exchange being characterized by at least one parameter value and involving a second counterparty (¶ 108–110: event involving entities; ¶ 113: various parameters);  
based on the obtained information, determine a value of a metric characterizing a probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval (¶ 108: action probability is probability that action associated with event occurs); 
establish a consistency between a triggering criterion associated with the data exchange and (i) the metric value, (ii) a change in the metric value during a prior temporal interval (¶ 190: action probabilities and thresholds dependent on scores; ¶ 108, 111, 191: action probabilities based on past action scores) . . .;
in response to the established consistency, load, from the storage unit, notification parameters associated with the triggering criterion (¶ 279: system generates updates and notification for triggers and action scores); and 
generate notification data in accordance with the notification parameters, and transmit, via the communications unit, a first signal that includes the notification data to a first device, the notification data comprising the metric value and at least a portion of the notification parameters (¶ 279: notification triggers and parameters presented), and the first signal comprising additional information that causes a first application program executed by the first device to present a graphical representation of the metric value within a corresponding digital interface (¶ 55, 122: action probabilities presented on graphical user interface on display device), the graphical representation having a visual characteristic that reflects the metric value and is consistent with the portion of the notification parameters (¶ 214, 169–171: graphical user interface can include visual designations for various action scores and probabilities; ¶ 279: graphical user interface may include the alerts and notifications based on thresholds).
Grigg does not teach: (iii) an exposure value that characterizes exposure of the second counterparty to the first counterparty during the prior temporal interval.

(iii) an exposure value that characterizes exposure of the second counterparty to the first counterparty during the prior temporal interval (Table 1, ¶ 253–254: historical data obtained for determining risk exposure of platform for requested transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).
For claim 2, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein the at least one processor is further configured to: compute a plurality of component metric values based on corresponding portions of the obtained information (¶ 94, 118: action scores determined from information); and 
determine the metric value based on the component metric values (¶ 108, 119: action probabilities based in part on action scores).


For claim 3, Grigg and Katzin teach all the limitations of claim 2 above, and Grigg further teaches:
The apparatus of claim 2, wherein the at least one processor is further configured to: compute a first one of the component metric values based on a first portion of the obtained information, the first portion of the obtained information comprising profile data that characterizes the first counterparty (¶ 52: action scores can be based on performance indicators and other user information); 
compute a second one of the component metric values based on a second portion of the obtained information, the second portion of the obtained information comprising parameter values that characterize one or more prior exchanges of data involving the first counterparty (¶ 93: action scores based on past transactions and performances); 
compute a third one of the component metric values based on a third portion of the obtained information that includes interaction data characterizing interactions between the first counterparty and the second counterparty during the prior temporal interval (¶ 95: tracking can be for transactions between specific entities); and 
determine the metric value based on the first, second, and third component metric values (¶ 108, 119: action probabilities based in part on action scores).

For claim 4, Grigg and Katzin teach all the limitations of claim 3 above, and Grigg further teaches:
The apparatus of claim 3, wherein the at least one processor is further configured to compute at least one of the first, second, or third component metric values based on an application of a trained statistical process, a trained machine learning process, or a trained artificial intelligence process to a corresponding one of the first, second, or third portions of the obtained information (¶ 406: operations of action history system may be performed by machine-learning; ¶ 409–410: training data can be used for various features including action scores).
For claim 5, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein the at least one processor is further configured to: load, from the memory, interaction data characterizing interactions between the first counterparty and the second counterparty during the prior temporal interval, the interaction data comprising values of one or more parameters associated with one or more prior exchanges of data between the first and second counterparties (¶ 95: tracking transactions between specific entities). 
Grigg does not teach: an exposure value based on the interaction data.




compute the exposure value based on at least a portion of the interaction data (Table 1, ¶ 253–254: risk exposure determined in part from historical transaction data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).
For claim 6, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein the at least one processor is further configured to: obtain exception data associated with the expected data exchange, the exception data comprising triggering data that identifies candidate triggering criteria associated with the expected data exchange and the notification parameters, each of the candidate triggering criteria being associated with a first range of candidate metric values (¶ 190–191: threshold for action score), a second range of changes in the candidate metric values (¶ 210: changes in action scores used for action probabilities)
establish that the determined metric value, the change in the determined metric value, . . . are consistent with respective ones of the first range, the second range, . . . associated with a corresponding one of the candidate triggering criteria (¶ 191, 209: action scores and probabilities compared to thresholds).
Grigg does not teach: a third range of exposure values; the exposure value are consistent with . . . the third range associated with a corresponding one of the candidate triggering criteria.
	Katzin, however, teaches:
a third range of exposure values (¶ 253: risk exposure determined); 
the exposure value are consistent with . . . the third range associated with a corresponding one of the candidate triggering criteria (Table 1, ¶ 253: risk exposure values compared to example risk thresholds).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).


For claim 7, Grigg and Katzin teach all the limitations of claim 6 above, and Grigg further teaches:
The apparatus of claim 6, wherein the at least one processor is further configured to: extract, from the exception data, at least one notification parameter associated with the corresponding one of the candidate triggering criteria (¶ 279: notifications based on thresholds and parameters); and 
generate the notification data in accordance with the at least one extracted notification parameter (¶ 279: notifications generated based on thresholds and parameters).
For claim 9, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein: the at least one processor is further configured to modify the at least one parameter value associated with the data exchange in response to the established consistency (¶ 190: various operations based on scores meeting threshold, including altering price or payment terms);
the notification data comprises the at least one modified parameter value (¶ 190: new price may be displayed to user); and
the additional information further causes the first application program executed by the first device to present the at least one modified parameter value within the corresponding digital interface (¶ 190: price displayed to user; ¶ 279: notification displayed on user interface).
For claim 10, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein the at least one processor is further configured to generate and transmit, via the communications unit, a second signal to a second device associated with the second counterparty, the second signal comprising the additional information, the additional information causing a second application program executed by the second device to present a representation of the metric value within the corresponding digital interface (¶ 55, 122: action probabilities presented on graphical user interface on display device; ¶ 214, 169–171: graphical user interface can  include visual designations for various action scores and probabilities; ¶ 167: method may be performed across multiple machines, for example, by presenting information on second machine).
For claim 11, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein: the notification data identifies the triggering criterion (¶ 279: system generates updates and notification for triggers and action scores);  
the additional information causes the executed first application program to establish the visual characteristic of the graphical representation, and to present the graphical representation within the digital interface in accordance with the established visual characteristic (¶ 214, 169–171: graphical user interface can  include visual designations for various action scores and probabilities); and
the visual characteristic includes a color associated with the metric value (¶ 214, 172: graph can be color-coded).
For claim 12, Grigg teaches:
A computer-implemented method, comprising (¶ 55: example method using processors): 
obtaining, by at least one processor, information associated with a first counterparty to an expected exchange of data (¶ 94: payment information of entity received; ¶ 116: transaction data received), the expected data exchange being characterized by at least one parameter value and involving a second counterparty (¶ 108–110: event involving entities; ¶ 113: various parameters); 
based on the obtained information, determining, by the at least one processor, a value of a metric characterizing a probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval (¶ 108: action probability is probability that action associated with event occurs);
establishing, by the at least one processor, a consistency between a triggering criterion associated with the data exchange and (i) the metric value, (ii) a change in the metric value during a prior temporal interval (¶ 190: action probabilities and thresholds dependent on scores; ¶ 108, 111, 191: action probabilities based on past action scores)
in response to the established consistency, obtaining notification parameters associated with the triggering criterion (¶ 279: system generates updates and notification for triggers and action scores); and 
generating notification data in accordance with the notification parameters, and transmitting, by the at least one processor, a first signal that includes the notification data to a first device, the notification data comprising the metric value and at least a portion of the notification parameters (¶ 279: notification triggers and parameters presented), and the first signal comprising additional information that causes a first application program executed by the first device to present a graphical representation of the metric value within a corresponding digital interface (¶ 55, 122: action probabilities presented on graphical user interface on display device), the graphical representation having a visual characteristic that reflects the metric value and is consistent with the portion of the notification parameters (¶ 214, 169–171: graphical user interface can include visual designations for various action scores and probabilities; ¶ 279: graphical user interface may include the alerts and notifications based on thresholds).
Grigg does not teach: (iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval.
	Katzin, however, teaches:
(iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval (Table 1, ¶ 253–254: historical data obtained for determining risk exposure of platform for requested transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).
For claim 13, Grigg and Katzin teach all the limitations of claim 12 above, and Grigg further teaches:
The computer-implemented method of claim 12, further comprising: computing a plurality of component metric values based on corresponding portions of the obtained information (¶ 94, 118: action scores determined from information); and 
determining the metric value based on the component metric values (¶ 108, 119: action probabilities based in part on action scores).
For claim 14, Grigg and Katzin teach all the limitations of claim 13 above, and Grigg further teaches:
The computer-implemented method of claim 13, further comprising: computing a first one of the component metric values based on a first portion of the obtained information, the first portion of the obtained information comprising profile data that characterizes the first counterparty (¶ 52: action scores can be based on performance indicators and other user information); 
computing a second one of the component metric values based on a second portion of the obtained information, the second portion of the obtained information comprising parameter values that characterize one or more prior exchanges of data involving the first counterparty (¶ 93: action scores based on past transactions and performances); 
computing a third one of the component metric values based on a third portion of the obtained information that includes interaction data charactering interactions between the first counterparty and the second counterparty during the prior temporal interval (¶ 95: tracking can be for transactions between specific entities); and 
determining the metric value based on the first, second, and third component metric values (¶ 108, 119: action probabilities based in part on action scores).
For claim 15, Grigg and Katzin teach all the limitations of claim 14 above, and Grigg further teaches:
The computer-implemented method of claim 14, further comprising computing at least one of the first, second, or third component metric values based on an application of a trained machine learning process, or a trained artificial intelligence process to a corresponding one of the first, second, or third portions of the obtained information (¶ 406: operations of action history system may be performed by machine-learning; ¶ 409–410: training data can be used for various features including action scores).
For claim 16, Grigg and Katzin teach all the limitations of claim 12 above, and Grigg further teaches:
The computer-implemented method of claim 12, further comprising: obtaining interaction data characterizing interactions between the first counterparty and the second counterparty during the prior temporal interval, the interaction data comprising values of one or more parameters associated with one or more prior exchanges of data involving the first and second counterparties (¶ 95: tracking transactions between specific entities);
obtaining exception data associated with the expected data exchange, the exception data comprising triggering data that identifies candidate triggering criteria associated with the expected data exchange and the notification parameters, each of the candidate triggering criteria being associated with a first range of candidate metric values (¶ 190–191: threshold for action score), a second range of changes in the candidate metric values (¶ 210: changes in action scores used for action probabilities) . . .; and 
establishing that the determined metric value, the change in the determined metric value, . . . are consistent with respective ones of the first range, the second range, . . . associated with a corresponding one of the candidate triggering criteria (¶ 191, 209: action scores and probabilities compared to thresholds). 

	Katzin, however, teaches:
computing the exposure value based on at least a portion of the interaction data (Table 1, ¶ 253–254: risk exposure determined in part from historical transaction data);
a third range of exposure values (¶ 253: risk exposure determined); 
the exposure value are consistent with . . . the third range associated with a corresponding one of the candidate triggering criteria (Table 1, ¶ 253: risk exposure values compared to example risk thresholds).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).
For claim 17, Grigg and Katzin teach all the limitations of claim 16 above, and Grigg further teaches:
The computer-implemented method of claim 16, further comprising: extracting, from the exception data, at least one notification parameter (¶ 279: notifications based on thresholds and parameters); and 
generating the notification data in accordance with the at least one extracted notification parameter (¶ 279: notifications generated based on thresholds and parameters).
For claim 20, Grigg teaches:
A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising (¶ 57: storage medium storing instructions executed by machine): 
obtaining information associated with a first counterparty to an expected exchange of data (¶ 94: payment information of entity received; ¶ 116: transaction data received), the expected data exchange being characterized by at least one parameter value and involving a second counterparty (¶ 108–110: event involving entities; ¶ 113: various parameters); 
based on the obtained information, determining a value of a metric characterizing a probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval (¶ 108: action probability is probability that action associated with event occurs);
establishing a consistency between a triggering criterion associated with the data exchange and (i) the metric value, (ii) a change in the metric value (¶ 190: action probabilities and thresholds dependent on scores; ¶ 108, 111, 191: action probabilities based on past action scores) . . .;
in response to the established consistency, obtaining notification parameters associated with the triggering criterion (¶ 279: system generates updates and notification for triggers and action scores); and
generating notification data in accordance with the notification parameters, and transmitting a signal that includes the notification data to a device, the notification data comprising the metric value and at least a portion of the notification parameters (¶ 279: notification triggers and parameters presented), and the signal comprising additional information that causes an application program executed by the device to present a graphical representation of the metric value within a corresponding digital interface (¶ 55, 122: action probabilities presented on graphical user interface on display device), the graphical representation having a visual characteristic that reflects the metric value and is consistent with the portion of the notification parameters (¶ 214, 169–171: graphical user interface can include visual designations for various action scores and probabilities; ¶ 279: graphical user interface may include the alerts and notifications based on thresholds).
Grigg does not teach: (iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval.


(iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval (Table 1, ¶ 253–254: historical data obtained for determining risk exposure of platform for requested transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg by adding the exposure determination from Katzin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining whether to continue with a transaction and for what terms—by analyzing historical data and liquidity—a benefit explicitly disclosed by Katzin (¶ 253–254: invention analyzes transaction history and liquidity of instrument to determine exposure).
For claim 22, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein: the at least one processor is further configured to generate interface data in accordance with the notification parameters (¶ 279: interface based on notifications), the interface data associating the graphical representation and the visual characteristic with the metric value (¶ 214, 169–171: action scores and probabilities shown based on visual and graphical information); 
the notification data comprises the interface data and the metric value (¶ 279: notifications include action scores and data to present)
the additional information further causes the application program executed by the device to generate the graphical representation based on the interface data and the metric value and to present the graphical representation within the corresponding digital interface in accordance with the visual characteristic (¶ 214, 169–171: graphical user interface presented with visual designations for various action scores and probabilities).
For claim 23, Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein the at least one processor is further configured to: modify the at least one parameter value associated with the expected data exchange in response to the established consistency (¶ 190: various operations based on scores meeting threshold, including altering price or payment terms); and
store the at least one modified parameter value and the obtained information within the storage unit (¶ 124, 267: data stored on database).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., U.S. Patent App. No. 2018/0040064 (“Grigg”) in view of Katzin et al., U.S. Patent App. No. 2012/0303425 (“Katzin”) and Evans, U.S. Patent App. No. 2011/0307439 (“Evans”).
Grigg and Katzin teach all the limitations of claim 1 above, and Grigg further teaches:
The apparatus of claim 1, wherein: . . . the visual characteristic of the graphical representation reflects the probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval (¶ 214, 169–171, 211: graphical depiction predicting action probability of expected behavior).
The combination of Grigg and Katzin does not teach: the graphical representation comprises a glyph.
Evans, however, teaches:
the graphical representation comprises a glyph (¶ 47, 48: example graphs on user interface displaying glyphs).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the action probability assessment in Grigg and the exposure determination in Katzin by adding the glyphs from Evans.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating display of multiple characteristics on one graph—a benefit explicitly disclosed by Evans (¶ 7: existing systems cannot display all the necessary characteristics on one table or graph; ¶ 8: invention addresses issues in part through presenting a glyph).  Although Evans is directed to graphs of amino acids, both inventions are addressing the same problem of presenting information to a user in the most efficient way.  And, Grigg explains that the graphs can be further represented by various icons or other graphical depictions (¶ 211: predictions may be presented through various graphical depictions), so one of ordinary skill in the art would still have been motivated make the graphical presentation even more clear by combining these references together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on September 16, 2020 have been fully considered but they are not persuasive.
See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) (“2019 PEG”).  The rejection under 35 U.S.C. 101, however, outlined the specific claim limitations that recite obtaining various information and determining values, including a probability that a counterparty performs a transaction, as required by the 2019 PEG.  See 2019 PEG, 84 Fed. Reg. 50, 52.  The rejection then explained that this falls within a method for mitigating risk, which is a fundamental economic practice.  Thus, claims 1–7, 9–17, and 20–23 do recite an abstract idea.
Next, Applicant argues that the claimed invention is integrated into a practical application because the claims dynamically and adaptively monitor risk, parameterize risk profiles, analyze temporal evolution over prior intervals, and dynamically trigger performance of certain options, which altogether recites a specific technological improvement.  These improvements provided by the claimed invention, however, are improvements to the economic practice of mitigating risk.  The technology claimed is only being used to implement the risk mitigation, making it more efficient and effective, rather than improving the technology itself in any way.  Thus, claims 1–7, 9–17, and 20–23 do not include additional elements sufficient to integrate the claimed invention into a practical application.  
Finally, Applicant argues that the claims recite significantly more than the judicial exception for substantially the same reasons as in Step 2A Prong Two.  As explained above, however, the improvements provided by the claimed invention are improvements to the economic practice of mitigating risk.  The technology claimed is only being used to implement the risk mitigation, making it more efficient and effective, rather than improving the technology itself in any way.  And, merely applying an abstract idea to a computer cannot provide an inventive See MPEP 2106.05(f).  Thus, claims 1–7, 9–17, and 20–23 do not include additional elements sufficient to amount to significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on September 16, 2020 with respect to claims 1–7, 9–17, 20–23 have been considered but are moot because the arguments do not apply to the references being used in the current rejection under 35 U.S.C. 103.
Applicant has amended claims 1, 12, and 20 and argues that the combination of Halpern (U.S. Patent No. 8,606,696), Weiss (U.S. Patent App. No. 2015/0178829), and Kochansky (U.S. Patent App. No. 2003/0144940) does not disclose all the limitations of these claims.  Claims 1, 12, and 20, however, are currently rejected under 35 U.S.C. 103 over Grigg (U.S. Patent App. No. 2018/0040064) in view of Katzin (U.S. Patent App. No. 2012/0303425).  Thus, Applicant’s arguments with respect to claims 1, 12, and 20 are moot.
Applicant provides further arguments regarding the dependent claims and also argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 12.  As discussed above, however, claims 1–7, 9–17, 20, 22 and 23 are currently rejected under 35 U.S.C. 103 over Grigg in view of Katzin, and claim 21 is currently rejected under 35 U.S.C. 103 over Grigg in view of Katzin and Evans (U.S. Patent App. No. 2011/0307439).  Thus, Applicant’s arguments with respect to claims 2–7, 9–11, 13–17, and 21–23 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Tanaka et al., U.S. Patent App. No. 2004/0107161, discloses a system and method for determining default probability in the future by analyzing risk.  
Nikankin et al., U.S. Patent App. No. 2013/0138554, discloses a system for dynamic risk assessment.  
Sui et al., U.S. Patent App. No. 2012/0278217, discloses a system and method for analyzing risk and credit data to predict risk value.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696     

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696